DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (16/389,783) filed on 04/19/2019.
Claims 1-20 are pending.
Claims 1, 8 and 15 are amended.
Claims 1-20 will be examined.

Examiner Notes

For applicant’s benefit, examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments filed 01/07/2021 have been fully considered.

In response to applicant's argument that the references fail to show certain features of applicant’s invention “neither Mills nor Nelson, alone or combination, provides any ability to operate with a log point associated with a declaratively-configurable asset that is within the packaged integration application, nor generating log information corresponding to that log point during execution of the packaged integration application in a runtime environment”, it is noted that the features upon which applicant relies (provides any ability to operate with a log point) are not recited in the rejected claims 1, 8 and 15.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US Publication No. 2020/0125336), in view of Nelson et al. (US Publication No. 2020/0092178) and further in view of Tseng et al. (US Publication No. 2011/0307233).

As to claims 1 and 15, Mills teaches a method, comprising:
providing, by an integration platform [Mills, par. 0041 wherein a cloud-based IDE Platform as a Service (PaaS) is an integration platform], a declaratively-configurable asset for deployment in an integration application [Mills, par. 0052 wherein an application is being built by dragging and dropping the selected component into canvas area.  Various different type , the declaratively-configurable asset pre-configured to implement a logging functionality associated with a log point [Mills, par. 0055 wherein the components 250 are reusable components that are generic and intended for use with any number of data sets, logic, connections, etc. (the reusable components is read on to pre-configured to implement a login functionality); par. 0105 wherein a component is added or updated to the application’s user interface based on the received information.  The components may comprise metadata with configuration coding as discussed for self-wiring or self-configuring of the component within the applicant’s user interface; par. 0108 wherein the one or more asset definition provide self-wiring or self-configuring instructions about the assets that need to be created for the component within a predefined scope when the component is added or updated to the application’s user interfaces];
packaging the declaratively-configurable asset within the integration application [Mills, par. 0102 wherein self-wiring or self-configuring instructions may be written within the metadata that allows a user to package an asset definition with their components or UI patterns, which provides information about what services, variables, types, action chains, and listeners need to be created and in which scope when the component is dropped onto the page];
wherein at least one of the providing, packaging, receiving, generating, and presenting are performed by one or more processors [Mills, Fig. 7].

generating, by the integration application, log information during execution of the packaged integration application in a runtime environment, where the log information corresponds to the log point based on the selection of the log point and the logging functionality [Nelson, Fig. 21 and par. 0124 wherein recording entry for the triggered incident when the decision answer returned by the consumed decision table corresponds to the flow path indicator and annotated]; and 
presenting the log information via the integration platform [Nelson, par. 0069 wherein the decision table may be considered to be a visual representation];
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Mills and Nelson are in the same field of endeavor such as component-based development to provide method and system which enhancing component based development system by making components self-aware with respect to the applications based on log information.
Mills and Nelson do not explicitly disclose receive a selection of the log point associated with asset within the packaged integration application; however, in an analogous art of Common Shared Memory in a Verification System, Tseng teaches a well known concept applicable to circuit designs of:
receiving, via the integration platform, a selection of the log point associated with the declaratively-configurable asset within the packaged integration application [Tseng, par. 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to apply the log point selection process applied to circuit designs as outlined in Tseng to the field of software design as outlined in Mills and Nelson as applying a known technique in one field to improve similar devices in the same way (MPEP 2143).  Thus the methodology of Tseng is applicable to Mills, Nelson to provide a method and system which enhancing component based development system by user selection of log point.  The combination would yield predictable results as the both references deals with design processing in general and involves the user manipulation of the design environment.

As to claims 2 and 16, Mills, Nelson and Tseng teach the method of claim 1, wherein the log point is a first log point, the log information is first log information, and further comprising:
receiving, by the integration platform, selection of a graphic representation of the declaratively-configurable asset during execution of the integration application [Nelson, pars. 0124];
receiving, by the integration platform, a selection of a second log point associated with the declaratively-configurable asset [Tseng, par. 0321]; and
generating, by the integration application, second log information corresponding to the second log point based on the selection of the second log point [Tseng, par. 0321] and the logging functionality [Nelson, pars. 0124].

As to claim 3, Mills, Nelson and Tseng teach the method of claim 2, further comprising:
determining, by the integration platform, the second log point based on an asset-type associated with the declaratively-configurable asset [Nelson, par. 0124]; and
presenting, by the integration platform, the second log point within a logging configuration interface [Nelson, par. 0121].4

As to claims 4 and 20, Mills, Nelson and Tseng teach the method of claim 1, wherein the log point is a first log point, the log information is first log information, and further comprising:
receiving, by the integration platform, selection of a second log point associated with the declaratively-configurable asset [Nelson, par. 0124];
sending, by the integration platform, a logging instruction to the integration application, the logging instruction corresponding to the second log point [Nelson, par. 0124]; and
generating, by the integration application, second log information corresponding to the second log point based on the logging instruction and the logging functionality [Nelson, par. 0124].

As to claims 5 and 17, Mills, Nelson and Tseng teach the method of claim 1, wherein the log point is a first log point, the log information is first log information, and further comprising:
receiving, by the integration platform, deselection of a second log point associated with the declaratively-configurable asset [Nelson, pars. 0071-0072 and 0124 wherein decision table user interface also allows the user to update or delete the decision table or make change to decision inputs; deactivate, delete or making change to decision inputs are read on to deselection of a second log point];
sending, by the integration platform, a logging instruction to the integration application, the logging instruction corresponding to the second log point [Nelson, par. 0124]; and
suspending, by the integration application, generation of second log information corresponding to the second log point based on the logging instruction [Nelson, par. 0124; Nelson, par. 0071, EN: further that actions are configured by the programmer and thus it would be obvious that a decision point is programmed to suspend the logging].

As to claim 18, Mills, Nelson and Tseng teach the non-transitory computer-readable device of claim 16, wherein generating the log information corresponding to the log point, comprises:
receiving an event message via the declaratively-configurable asset [Nelson, par. 0078 wherein email notification, posting message, … is event message]; 
determining that the event message is associated with the log point [Nelson, par. 0078 and 0124]; and 
logging application activity corresponding to the event message [Nelson, par. 0078 and 0124].


As to claims 6 and 19, Mills, Nelson and Tseng teach the method of claim 1, wherein generating the log information corresponding to the log point, comprises:
receiving an event message via the declaratively-configurable asset [Nelson, par. 0078 wherein email notification, posting message, … is event message]; 
determining that the event message is associated with the log point [Nelson, par. 0078 and 0124]; and 
logging application activity corresponding to the event message [Nelson, par. 0078 and 0124].

As to claim 7, Mills, Nelson and Tseng teach the method of claim 1, wherein generating the log information corresponding to the log point, comprises:
generating an event message via the declaratively-configurable asset [Nelson, par. 0078 wherein email notification, posting message, … is event message];
determining that the event message is associated with the log point [Nelson, par. 0124]; and 
logging application activity corresponding to the event message [Nelson, par. 0124].

As to claim 8, Mills teaches a system, comprising: 
a memory [Mills, Fig. 7]; and
at least one processor coupled to the memory [Mills, Fig. 7] and configured to:
provide a declaratively-configurable asset in an integration-application design tool [Mills, par. 0052 wherein an application is being built by dragging and , the declaratively-configurable asset preconfigured to implement a logging functionality associated with a log point [Mills, par. 0055 wherein the components 250 are reusable components that are generic and intended for use with any number of data sets, logic, connections, etc. (the reusable components is read on to pre-configured to implement a login functionality); par. 0105 wherein a component is added or updated to the application’s user interface based on the received information.  The components may comprise metadata with configuration coding as discussed for self-wiring or self-configuring of the component within the applicant’s user interface; par. 0108 wherein the one or more asset definition provide self-wiring or self-configuring instructions about the assets that need to be created for the component within a predefined scope when the component is added or updated to the application’s user interfaces];
package, at least partially via the integration-application design tool, the declaratively-configurable asset within an integration application [Mills, par. 0102 wherein self-wiring or self-configuring instructions may be written within the metadata that allows a user to package an asset definition with their components or UI patterns, which provides information about what services, variables, types, action chains, and ;
Mills disclose components/assets associated with point of consumption/decision [par. 0044] but Mills does not explicitly disclose log functionality; however, in an analogous art of Decision Tables and Flow Engine for Building Automated Flows within a Cloud based Development Platform, Nelson teaches:
generating, by the integration application, log information during execution of the packaged integration application in a runtime environment, wherein the log information corresponds to the log point based on the selection of the log point and the logging functionality [Nelson, Fig. 21 and par. 0124 wherein recording entry for the triggered incident when the decision answer returned by the consumed decision table corresponds to the flow path indicator and annotated]; and 
presenting the log information via the integration platform [Nelson, par. 0069 wherein the decision table may be considered to be a visual representation];
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Mills and Nelson are in the same field of endeavor such as component-based development to provide method and system which enhancing component based development system by making components self-aware with respect to the applications based on log information.
Mills and Nelson do not explicitly disclose receive a selection of the log point associated with asset within the packaged integration application; however, in an analogous art of Common Shared Memory in a Verification System, Tseng teaches a well known concept applicable to circuit designs of:
receive a selection of the log point associated with the declaratively-configurable asset within the packaged integration application [Tseng, par. 0321 wherein the user can perform analysis, after SEmulation by running the software simulation with input logs to the hardware model … also select any register log pint in time and start the value change dump from that log point forward in time].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to apply the log point selection process applied to circuit designs as outlined in Tseng to the field of software design as outlined in Mills and Nelson as applying a known technique in one field to improve similar devices in the same way (MPEP 2143).  Thus the methodology of Tseng is applicable to Mills, Nelson to provide a method and system which enhancing component based development system by user selection of log point.  The combination would yield predictable results as the both references deals with design processing in general and involves the user manipulation of the design environment.


As to claim 9, Mills, Nelson and Tseng teach the system of claim 8, wherein the log point is a first log point, the log information is first log information, and the at least one processor is further configured to:
receive deselection of a second log point associated with the declaratively-configurable asset [Nelson, par. 0071-0072 and 0124 wherein decision table user interface also allows the user to update or delete the decision table or make change to decision inputs; deactivate, delete or making change to decision inputs are read on to deselection of a second log point]; and
suspend generation of second log information corresponding to the second log point based on the deselection [Nelson, par. 0124; Nelson, par. 0071, EN: further that actions are configured by the programmer and thus it would be obvious that a decision point is programmed to suspend the logging]

As to claim 10, Mills, Nelson and Tseng teach the system of claim 9, wherein to generate the log information corresponding to the log point, the at least one processor is further configured to:
receive an event message via the declaratively-configurable asset [Nelson, par. 0078 wherein email notification, posting message, … is event message]; 
determine that the event message [Nelson, par. 0124] is associated with the log point [Tseng, par. 0321]; and 
log application activity corresponding to the event message [Nelson, par. 0078 and 0124].

As to claim 11, Mills, Nelson and Tseng teach the system of claim 9, wherein to generate the log information corresponding to the log point, the at least one processor is further configured to:
generate an event message via the declaratively-configurable asset [Nelson, par. 0078 wherein email notification, posting message, … is event message]; 
determine that the event message is associated with the log point [Nelson, par. 0124]; and
log application activity corresponding to the event message [Nelson, par. 0124].

As to claim 12, Mills, Nelson and Tseng teach the system of claim 8, wherein the log point corresponds to enabling logging of at least one of version information [Nelson, par. 0043], usage information, user input information, input output (I/O) event information, application errors, application exceptions, application failures, application successes, debug information, or trace flow information.

As to claim 13, Mills, Nelson and Tseng teach the system of claim 8, wherein the log point corresponds to enabling logging of at least one of a database command performed by the declaratively-configurable asset [Nelson, par. 0059], a database parameter of a database associated with the declaratively-configurable asset, a query plan associated with a query performed by the declaratively-configurable asset, a query result associated with the declaratively-configurable asset, a query response time for a query performed by the declaratively-configurable asset, a query trace for a query performed by the declaratively-configurable asset, or a database server status of a database associated with the declaratively-configurable asset.

As to claim 14, Mills, Nelson and Tseng teach the system of claim 8, wherein the declaratively-configurable asset includes at least one of a connector asset, scope asset, component asset, transformer asset, filter asset [Nelson, Fig. 2C and par. 0057], flow control asset, or error handling asset.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINA HUYNH/Examiner, Art Unit 2199                                                                                                                                                                                                        /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199